     Case 3:21-cv-00271-MMD-CLB Document 9 Filed 06/30/21 Page 1 of 2


      Keith D. Routsong, Esq.
 1
      Nevada State Bar 14944
 2    10000 West Charleston Blvd. Suite 130
      Las Vegas, Nevada 89135
 3    (702) 533-8473
      keith@fortresslawandrealty.com
 4    Attorneys for Plaintiff
 5
                                  UNITED STATES DISTRICT COURT
 6
                                   FOR THE DISTRICT OF NEVADA
 7

 8
      SCANNING TECHNOLOGIES                               Case No. 3:21-cv-00271-MMD-CLB
 9    INNOVATIONS, LLC,

10                           Plaintiff,

11                   v.
                                                         STIPULATED MOTION TO EXTEND
12    GUEST MANAGER, LLC,                                  TIME TO ANSWER, MOVE, OR
                                                              OTHERWISE RESPOND
13                           Defendant.                           (First Request)

14

15

16
            Plaintiff Scanning Technologies Innovations, LLC and Defendant Guest Manager, LLC
17
     agree, with the Court’s permission, to a 30-day extension of time for Guest Manager, LLC to
18
     answer, move, or otherwise respond to the complaint, in order to provide time for the parties to
19
     make efforts to resolve the action. This is the first motion to extend time to respond to the
20
     complaint. Accordingly, the Court is hereby moved to extend until August 12, 2021, the date for
21
     Guest Manager to respond to the Complaint.
22

23

24

25

26
27

28
     Case 3:21-cv-00271-MMD-CLB Document 9 Filed 06/30/21 Page 2 of 2



 1          Lawyers for Guest Manager, who have not yet made an appearance, stipulate to this
 2   extension and consent to the filing of this motion.
 3
      /s/ Keith D. Routsong
 4                                                         IT IS SO ORDERED:
      Keith D. Routsong, Esq.
 5    Nevada State Bar 14944
      10000 West Charleston Blvd. Suite 130
 6    Las Vegas, Nevada 89135
      (702) 533-8473                                       UNITED STATES MAGISTRATE JUDGE
 7    keith@fortresslawandrealty.com
 8
      Attorneys for Plaintiff                              DATED:
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
